Citation Nr: 0807467	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  01-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative disc 
disease (DDD) of the lumbosacral spine with left foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1972 to May 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office in 
Buffalo, New York.

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007 at a Central Office hearing. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In a July 1999 rating action, the RO denied service 
connection for a back condition; as the veteran did not 
timely appeal, the decision became final.  

3.  The additional evidence received since the July 1999 
rating decision is new and material.

4.  The veteran's current DDD of the lumbosacral spine with 
left foot drop is not related to service and is not caused or 
aggravated by a service-connected disability.
  

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for DDD of 
the lumbosacral spine with left foot drop.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001).

2.  DDD of the lumbosacral spine with left foot drop was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Since the previously final claim of entitlement to service 
connection service connection for DDD of the lumbosacral 
spine with left foot drop has been reopened, the Board need 
not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In letters dated in December 2004 and November 2005, the RO 
sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The December 2004 
letter told the veteran to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's VA medical records, and SSA records.  
The veteran has submitted copies of service medical records 
and he has submitted post service medical records from 
military medical facilities in support of his claim.  He 
provided testimony in support of his claim before the 
undersigned Acting Veterans Law Judge.  The RO has attempted 
to obtain additional service medical records but such records 
are unavailable and the veteran was informed that they are 
unavailable.  Many attempts were made to provide the veteran 
a VA examination in order that a medical opinion could be 
obtained.  However, the veteran failed to report for the 
scheduled examinations on numerous occasions.  VA's duty to 
assist veterans in the development of their claims is not a 
one-way street, the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Accordingly, the Board must make 
its determination on the evidence which is currently of 
record as the Board is unaware of any additional obtainable 
evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Petition to Reopen

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001). (The Board notes that 38 
C.F.R. § 3.156 was revised August 29, 2001; however, the 
revised version was promulgated after the veteran filed his 
claim to reopen, and as such, the "old" version then in 
effect and cited above applies.)

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence submitted by the 
veteran since the July 1999 final rating decision includes 
service medical records and post service medical records, 
some of which had not been previously of record.  This newly 
submitted evidence includes a photocopy of an in-service X-
ray report of the veteran's lumbosacral spine.  While the 
date on this X-ray report is not fully decipherable, it 
appears that it is from April 1980.  Since the newly 
submitted service medical record is clearly relevant to the 
veteran's claim, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for DDD of the lumbosacral spine with 
left foot drop.

Accordingly, and the veteran's claim of service connection 
for DDD of the lumbosacral spine with left foot drop is 
reopened.  


III. De Novo Review

The veteran testified at his July 2007 hearing that he 
injured his back when he fell off the back of a military 
vehicle in 1977 or 1978.  The veteran asserted that he had 
had muscle spasms in his back ever since.  The veteran also 
reported that he had an MRI at the Womack Army Hospital in 
1986, and that the MRI had shown him to have damage to his 
lumbar spine at L3, L4, and L5.

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The April 1980 copy of an X-ray report that the veteran 
submitted states that the veteran was injured in a fall and 
that the X-ray was negative to any abnormalities.  In 
February 2001, the veteran submitted a photocopy of the third 
page of a Report of Medical History (RPH) dated April 9, 
1985.  The veteran did not submit the first two pages of the 
RPH and attempts by VA to obtain the first two pages were 
unsuccessful.  The third page of the copy of the RPH has a 
written note reading, "wore back brace x 1 year ago for back 
injury".  The remainder of the service medical records do 
not show any treatment for a back disability.  The Board 
notes that a medical examinations for the purpose of 
discharge from service performed in September 1984, and in 
April 1985, indicated that the veteran had no disability of 
the back.  

VA examinations of the veteran dated in March 1986 and 
December 1987 reveal no complaints or findings related to a 
back disability.  In May 1997, the veteran reported diffuse 
back pain, which had been most bothersome in the past six 
months.  

A May 1997 MRI report from the Womack Army Hospital contains 
the first diagnosis of the veteran having DDD of the lumbar 
spine.  

A March 2003 medical examination report for SSA notes that 
the veteran reported jumping out of planes in the military.  
The veteran reported that he began having back pain in 1986.  
The diagnoses included DDD of L3, L4, and L5.

From May to November 2006, numerous attempts were made to 
provide the veteran a VA examination of his lumbar spine.  
Since the veteran failed to report to any of the scheduled 
examinations, the Board must make its determination on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2007).

While there is some indication that the veteran may have had 
an injury to his back during service, and that he may have 
worn a back brace at one time during service, there is no 
indication that the veteran developed a chronic back 
disability as a result of service.  X-rays of the lumbar 
spine in April 1980 were negative, the service medical 
records do not indicate any diagnosis of a chronic back 
disability, and the discharge examination reports in 
September 1984 and April 1985 indicated that the veteran had 
no back disability.  Additionally, there is no medical 
evidence indicating that the veteran developed a back 
disability within a year of discharge from service.  While 
the veteran claimed that an MRI showed him to have DDD of the 
lumbar spine in 1986, the Board notes that the MRI that the 
veteran referred to was actually performed in September 1997, 
more than 12 years after discharge from service.  The medical 
evidence of record reveals no post service complaints related 
to the back until 1997.  Since DDD of the lumbar spine was 
not shown during service, within a year of discharge from 
service, or until many years after discharge from service, 
and since there is no medical evidence relating the veteran's 
current DDD of the lumbosacral spine with left foot drop to 
his military service, the veteran is not entitled to service 
connection for DDD of the lumbosacral spine with left foot 
drop on a direct basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

The Board further notes that none of the medical evidence 
indicates that the veteran has DDD of the lumbosacral spine 
with left foot drop as secondary to his service-connected 
disabilities, or that any of his service-connected 
disabilities aggravate the veteran's current lumbar spine 
disability.  Accordingly, the veteran is not entitled to 
service connection for DDD of the lumbosacral spine with left 
foot drop on a secondary basis.  

Since the preponderance of the evidence is against the 
veteran's claim, service connection for DDD of the 
lumbosacral spine with left foot drop is not warranted.




ORDER

The request to reopen a claim for service connection for an 
DDD of the lumbosacral spine with left foot drop is granted.  
To this extent only, the appeal is granted.

Service connection for DDD of the lumbosacral spine with left 
foot drop is denied.



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


